DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 20, applicant should clarify the structure and/or arrangement of the insulation web intended by “the insulation web is disposed in the inner diameter of the two-part enclosure and projectingly beyond the outer diameter of the two-part enclosure.”
Regarding claim 17, there no antecedent basis for “the mounting plate connector pins.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu [CN 2014098305U.]
Regarding claims 12 and 18, Liu discloses a choke arrangement [figure 1] for application in an electromagnetic compatibility filter, comprising:
- a two-part enclosure [figure 2];
 	- a toroidal core [4] and at least two windings [6] which are disposed on the toroidal core under electrical isolation of the two-part enclosure, wherein the two-part enclosure including an insulation web structure [211] and the windings are disposed on the two-part enclosure, wherein the insulation web is disposed in the inner diameter of the two-part enclosure and projectingly projected from the two-part enclosure.
Regarding claims 13-14, Liu discloses the two-part enclosure is formed of two structurally identically formed half shells which are disposed such that they are oriented with their coupling joints toward one another [figure 2], wherein the coupling joints of the structurally identically formed half shells are planar or stepped [218.]
Claims 12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masami et al. [JP 2002203723A.]
Regarding claims 12 and 15, Masami et al. discloses a choke arrangement [figure 2], comprising:
- a two-part enclosure [figure 2, 2 ,3]
 	- a toroidal core [1] and at least two windings [figures 1-2] which are disposed on the toroidal core under electrical isolation of the two-part enclosure, wherein the two-part enclosure including an insulation web structure [figure 2] and the windings are disposed on the two-part 
Regarding claims 16-17, Masami et al. further discloses a mounting structure [4] is disposed securing in position the wire ends of the windings of the choke arrangement, wherein on the mounting plate may inherently includes connector pins [5.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of JP S59-070324U and Masami et al. [JP 2002203723A, for claim 20.]
	Regarding claims 19 and 22, Liu discloses the instant claimed invention except for a receptacle structure.
	JP S59-070324U discloses a choke [figures 1-3] comprising:
	- an enclosure [5];
	- a toroidal core [6] disposed in the enclosure;
	- two coils [3, 4] wound about the toroidal core which insulated by the enclosure; and
	- an insulation web [53] arranged in inner diameter of the enclosure and having a projection structure [55] projected from the enclosure.
	JP S59-070324U further discloses a receptacle [or support figure 2] with the choke arrangement disposed in the receptacle encompassing the choke arrangement and securing the same in position, wherein the receptacle comprises a U- shaped retainer [73] in which is disposed 
	It would have been obvious at the time the invention was made to include a receptacle for the choke arrangement of Liu, as suggested by JP S59-070324U, for the purpose of providing support and/or surface mounting.
Regarding claim 20, the specific projecting beyond the outer diameter of the two-part enclosures would have been an obvious design consideration for the purpose of providing strength and/or mechanical stability [note Masami et al. discloses such projection.]
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hanumura et al. [JP 2003-272-924 A.]
Regarding claims 19-21, Liu discloses the instant claimed invention except for a receptacle.
Hanumura et al. discloses a choke arrangement [figures 1-3] comprising:
- an enclosure [2];
- a toroidal core discloses in the enclosure; and
- two coils [9] wound about the core/enclosure assembly, wherein the enclosure include an insulation web with projection [5] projected beyond the outer diameter of the enclosure; and
- a receptacle [or support 15] comprises a U- shaped retainer [73] in which is disposed the portion of the insulation web, wherein the choke arrangement is a choke arrangement disposable into the U-shaped retainer of the receptacle by being slid into it using the insulation web [figure 2], wherein the U-shaped retainer is disposed extending over the three internal sides of the receptacle [figure 2b.]
It would have been obvious at the time the invention was made to use the receptacle or support of Hanumura et al. in Liu for the purpose of providing support and/or surface mounting.
Regarding claim 22, Hanumura et al. further discloses the choke arrangement is a choke arrangement disposable into the U-shaped retainer of the receptacle by being slid into it using the insulation web [figures 2a-b.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837